Exhibit January 15, 2009 VIA SEDAR To the securities regulatory authorities of each of the Provinces of Canada Re: Canadian Satellite Radio Holdings Inc. (the “Company”) Report of voting results pursuant to section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI 51-102”) To whom it may concern: In accordance with section 11.3 of NI 51-102, we hereby advise you of the following voting results obtained at the annual meeting of the shareholders of the Company held on January 15, 2009: Item Voted Upon Voting Result Election of Directors The motion was carried on a show of hands. Appointment of Auditors The motion was carried on a show of hands. Trusting the whole is to your satisfaction, we remain, yours truly, “Oliver Jaakkola” Oliver Jaakkola Senior Legal Counsel
